DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/09/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites states that the apparatus comprises “a memory medium” and further that the oxygen concentrator apparatus receives instructions from the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wilkinson et al. (US 20090065007).
Regarding claim 1, Wilkinson discloses: An oxygen concentrator apparatus (as set forth in [0008]; 100) comprising:
a compression system (301a-b) configured to generate a pressurized stream of ambient air [0049]; 
a canister system (101a-b) comprising at least one canister (101a-b) configured to house a gas separation adsorbent (zeolite; [0008], [0046]), wherein the gas separation adsorbent is configured to separate at least some nitrogen from the pressurized stream of ambient air to produce oxygen enriched air [0046] [0050]; 

a controller (processor 399 described in [0048]) coupled to and configured to operate the one or more valves [0048] (coupled to and controlled by 399) [0056] [0069], 
wherein the controller is configured to be set for operation using a remote electronic device [0140] (second computer).  

Regarding claim 13, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the controller is configured to control releasing produced oxygen enriched air based on the set operation (Wilkinson: pulse size and length is controlled by 305g [0073]; [0140])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkinson et al. (US 20090065007) in view of Deane et al. (US 2006/0124128 A1).
In the alternative to the rejection set forth for claim 1 above:
claim 1, Wilkinson discloses: An oxygen concentrator apparatus (as set forth in [0008]; 100) comprising:
a compression system (301a-b) configured to generate a pressurized stream of ambient air [0049]; 
a canister system (101a-b) comprising at least one canister (101a-b) configured to house a gas separation adsorbent (zeolite; [0008], [0046]), wherein the gas separation adsorbent is configured to separate at least some nitrogen from the pressurized stream of ambient air to produce oxygen enriched air [0046] [0050]; 
one or more valves (305a-g) coupled to the at least one canister [0049] [0052] [0054]; and 
a controller (processor 399 described in [0048]) coupled to and configured to operate the one or more valves [0048] (coupled to and controlled by 399) [0056] [0069], 
While Wilkinson discloses wherein the controller is configured to be set for operation using a second device [0140], Wilkinson does not explicitly disclose the second device is a remote electronic device (wherein the remote electronic device is interpreted as a portable remote electronic device).  
However, Deane teaches a gas system such as an oxygen concentrator [0003] and thus is analogous art wherein the oxygen concentrator controller is set for operation remotely with a portable remote electronic device [0003] [0010]-[0011] [0029] (abstract).
Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Wilkinson wherein the controller is 

Regarding claim 13, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the controller is configured to control releasing produced oxygen enriched air based on the set operation (Wilkinson: pulse size and length is controlled by 305g [0073]) (Deane discloses the patient remotely adjusting the valve timing via 106 [0029] valve timing can be the set operation).

Claim 2-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkinson et al. (US 2009/0065007) in view of Deane et al. (US 2006/0124128 A1) in further view of Scannel, JR (US 2006/0154642 A1).
Regarding claim 2, while Deane indicates the remote controller (104/106) is similar in size and weight to a cellular phone or PDA, Deane does not explicitly disclose the remote device is itself a smart phone or tablet. 
However, Scannel teaches that it is known wherein a remote controller is itself a smart phone [0098]-[0099]. 
Thus it would have been obvious to have modified Wilkinson wherein the remote controller is itself a smart phone as taught by Scannel for the benefit of having the remote controller easily accessible as a phone is typically carried on the 

Regarding claim 3, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 2 above and further discloses wherein the controller is configured to be operated by a user (Deane: 110) using the remote electronic device (Deane: [0020]-[0021] figure 1).  

Regarding claim 4, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 3 above and further discloses wherein the controller (399 of Wilkinson; within 102 of Deane) is configured to accept input from the remote electronic device entered by the user via the remote electronic device [0020].  

Regarding claim 5, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 4 above and further discloses wherein the one or more valves comprises a supply valve (305g) configured to release a bolus of oxygen enriched air (Wilkinson: [0073] In some embodiments, pulse size and length may be controlled by, for example, valve F 305g which may open and close in a timed sequence to deliver the pulses 2701).  

 Regarding claim 6, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 5 above and further discloses wherein the controller is configured to adjust a volume of a bolus released by the oxygen 

Regarding claim 7, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 5 above and further discloses wherein an input is a selection of a mode of operation of the oxygen concentrator apparatus ([0069] [0080] of Wilkinson indicates a user can select a mode of operation using a switch or user interface).  It would have been obvious to have incorporated this selection button into the remote device 104/106 of Deane for the benefit of having remote control of mode selection thus not having to be at the oxygen concentrator in order to switch modes.

Regarding claim 8, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 7 above and further discloses wherein the controller is configured to adjust a volume of a bolus released by the oxygen concentrator apparatus based on the selected mode of operation (Wilkinson: sensitivity of pressure transducer adjusted based on mode of operation [0081]; size of bolus is reduced based on response time [0072]; [0070] bolus adjusted based on activity level).  

Regarding claim 9, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 8 above and further discloses wherein 

Regarding claim 10, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 2 above and further discloses wherein the one or more valves (305a-g) comprises an inlet valve and an outlet valve configured for control of fluid flow through the oxygen concentrator apparatus [0048]-[0049] [0052] [0054] (valves direct air through the pathways [0008]).  

Regarding claim 11, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 2 above and further discloses wherein the controller includes one or more processors (Wilkinson: processor 399 described in [0048]).  

Regarding claim 12, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 11 above and further discloses the apparatus further comprising a memory medium (Wilkinson: 397), and wherein the oxygen concentrator apparatus is configured to receive program instructions for the memory medium over a network (Wilkinson: [0140]-[0141]), wherein the program instructions configure the one or more processors to control operation of the oxygen concentrator apparatus (Wilkinson: [0140]-[0141]) (Deane: [0003] [0010]-[0011] (abstract)).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785